CAMPBELL, Judge.
The question presented by this appeal is whether there was competent evidence to support the findings of fact of the hearing officer.
The findings of the Board of Alcoholic Control, after proper hearing, are conclusive if supported by competent, material and substantial evidence. C’est Bon, Inc. v. Board of Alcoholic Control, 279 N.C. 140, 181 S.E. 2d 448 (1971); Keg, Inc. v. Board of Alcoholic Control, 277 N.C. 450, 177 S.E. 2d 861 (1970); and Freeman v. Board of Alcoholic Control, 264 N.C. 320, 141 S.E. 2d 499 (1965).
There is substantial evidence in this case, derived from the testimony of Officer Holmes, that petitioner allowed a person in an intoxicated condition to consume beer on the premises of the Star Restaurant. It is true that this evidence was directly controverted by the testimony of petitioner’s witnesses, but this merely raises the question of the credibility of the witnesses. The credibility of the witnesses was for the hearing officer to determine.
The testimony of the State’s witness, if believed, provides substantial evidence of the violation charged against petitioner. The hearing officer elected to believe the State’s witness. The evidence was sufficient to show that petitioner had ample opportunity to observe and know what Duncan was doing and no effort was made to stop or deter him. This case is distinguishable from Underwood v. Board of Alcoholic Control, 278 N.C. 623, 181 S.E. 2d 1 (1971).
We will not review the hearing officer’s judgment as to the credibility of the witnesses.
*172Petitioner was given a full and fair hearing. We find
No error.
Chief Judge Mallard and Judge Britt concur.